Citation Nr: 1332062	
Decision Date: 10/03/13    Archive Date: 10/07/13

DOCKET NO.  07-36 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center (VAMC) 
in Tampa, Florida


THE ISSUE

Entitlement to payment or reimbursement of medical care expenses incurred for treatment at Lakeland Regional Medical Center from March 7 to March 9, 2004.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel

INTRODUCTION

The Veteran had active duty service from August 1965 to August 1967.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2004 decision in which the Tampa VAMC denied the claim for reimbursement of medical expenses incurred at Lakeland Regional Medical Center from March 6 to March 9, 2004.

In the October 2007 statement of the case (SOC), the Tampa VAMC informed the Veteran that reimbursement of medical expenses incurred on March 6, 2007, had been approved for payment, but that his claim for reimbursement of medical expenses incurred from March 7 to March 9, 2004, remained denied.

In September 2008, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

In June 2009, the Board denied the Veteran's claim.  The Veteran appealed the June 2009 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2010, the Court granted a Joint Motion for both parties, vacating the Board's decision, and remanding the claim to the Board for further proceedings consistent with the Joint Motion.

In January 2011, the Board remanded the instant claim to the Tampa VAMC for further development.  After completing the requested development, the Tampa VAMC continued to deny the claim (as reflected in an April 2013 supplemental statement of the case (SSOC)), and returned this matter to the Board for further appellate consideration.

The Board notes that there is not an electronic (Virtual VA) file, in addition to the paper claims file, associated with the Veteran's claim.

For reasons expressed below, the claim on appeal is, again, being remanded to the Tampa VAMC for further action.  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further action on the claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

As detailed in the Board's November 2011 remand, the Joint Motion determined that the July 2007 VAMC Chief Medical Officer (CMO) opinion was inadequate and cited to Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2009) in making this determination.  The Joint Motion determined that the July 2007 CMO opinion was inadequate as it does not contain a rationale for the conclusion reached, and consists merely of a form on which the CMO circled the code indicating that the medical care provided to the Veteran as of March 7, 2004 was "of such nature that the Veteran could have been safely transferred to a VA facility on that day."


Also as detailed in the Board's November 2011 remand, the Veteran seeks reimbursement for private medical care not authorized in advance by VA and that he did not satisfy the criteria under 38 U.S.C.A. § 1728.  Reimbursement or payment for expenses not previously unauthorized medical expenses incurred in non-VA facilities where: (a) treatment was for (1) an adjudicated service-connected disability; (2) a nonservice-connected disability associated with and held to be aggravating an adjudicated service-connected disability; (3) any disability of a veteran who is permanently and totally disabled as a result of a service-connected disability; (4) for any illness, injury or dental disability in the case of a veteran who is participating in a rehabilitation program under 38 U.S.C. Chapter 31; and (b) such treatment was rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and (c) VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand would not have been reasonable, sound, wise, or practical.   See 38 U.S.C.A. § 1728 (West 2002 & Supp. 2012); 38 C.F.R. §§ 17.52, 17.120 (2012). 

Failure to satisfy any one of the four criteria listed above precludes VA from paying unauthorized medical expenses incurred at a private hospital.  See 38 C.F.R.             § 17.120 (2012); Zimick v. West, 11 Vet. App. 45, 49 (1998).  Also, no reimbursement or payment of services not previously authorized will be made when such treatment was procured through private sources in preference to available Government facilities.  See 38 C.F.R. § 17.130 (2012).
 
Accordingly, the Veteran's claim was considered under the provisions for 
payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities under 38 U.S.C.A. § 1725 and 38 C.F.R.                §§ 17.1000-100.  Section 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law 106- 177.  The provisions of the Act became effective as of May 29, 2000.  In particular, the following subsections are relevant to this case:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely transferred to a VA or other Federal facility;

38 C.F.R. § 17.1002 (a), (b), (c), (d).

Therefore, the Board remanded the claim for additional development, to include obtaining a VA medical opinion to determine whether the Veteran could have been safely transferred from Lakeland Regional Medical Center for continuation of treatment on March 7, 2004, March 8, 2004 and/or March 9, 2004.  Such an opinion was obtained in January 2013.  The examiner referred to notations in the Lakeland Regional Medical Center on March 7 and March 8, 2004 and noted that the Veteran had been discharged on March 9, 2004, with no room charges billed on that date; the examiner made no determination as to whether the Veteran could have been safely transferred on those dates.  On remand, the requested opinion must be obtained.

Prior to obtaining further medical opinion in this appeal, to ensure that all due process requirements are met, the Tampa VAMC should give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal.  The letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the Tampa VAMC should obtain any additional evidence for which the appellant provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2012).

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  However, identification of specific actions requested on remand does not relieve the Tampa VAMC of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the Tampa VAMC should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the matter on appeal.  

Accordingly, this matter is hereby REMANDED for the following action:

1.  The Tampa VAMC should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim remaining on appeal that is not currently of record. 

The Tampa VAMC should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

2.  If the Veteran responds, the Tampa VAMC should assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file. If any records sought are not obtained, the AMC should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses from each contacted entity are associated with the claims file, or a reasonable time period for the Veteran's response has expired, the Tampa VAMC should arrange to obtain a medical opinion from an appropriate physician.  The entire claims file, to include a complete copy of this REMAND must be made available to the physician.

Following review of the claims file, the physician should offer an opinion, consistent with sound medical judgment, as to whether, and, if so, at what point(s), on or after March 7, 2004 (if any), the Veteran could have been safely transferred from Lakeland Regional Medical Center to a VA medical facility for continuation of treatment.  The physician should specifically opine as to whether the Veteran could have been safely transferred (a) on March 7, 2004 (b) on March 8, 2004, and/or (c) on March 9, 2004. 

In rendering the requested opinion, the physician should specifically consider and discuss, among other things, the June 2007 opinion from the Chief Medical Officer to the effect that, as of March 7, 2004, the Veteran had stabilized and could have been transferred to a VA facility.

The physician should set forth all conclusions, along with a complete rationale for the conclusions reached, in a printed (typewritten) report.

4.  To help avoid future remand, the Tampa VAMC must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After accomplishing all requested action, as well as any additional action deemed warranted by the VCAA, the Tampa VAMC should readjudicate the claim on appeal in light of all pertinent evidence and legal authority.

6.  If the benefit sought on appeal remains denied, the Tampa VAMC must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court 





(CONTINUED ON NEXT PAGE)

of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012). 



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2012).



